 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     SEAN MACKINNON,                               Case No. 1:18-cv-00964-DAD-JDP
12                        Plaintiff,                 ORDER GRANTING DEFENDANTS’
                                                     REQUEST TO OPT OUT OF
13                        v.
                                                     ALTERNATIVE DISPUTE RESOLUTION
14     C. GRAY, et al.,                              AND VACATING SETTLEMENT
                                                     CONFERENCE
15                        Defendants.
                                                     ECF Nos. 18 and 19
16

17

18          Plaintiff Sean MacKinnon is a state prisoner proceeding without counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. On August 26, 2019, I referred this case for alternative
20   dispute resolution. ECF No. 18. On September 13, defendants requested to opt out of this
21   process. ECF No. 19.
22          Defendants’ request is granted. The order staying the case and setting a settlement
23   conference, ECF No. 18, is vacated, and defendants will not be expected to participate in
24   alternative dispute resolution at this time. I will issue a new scheduling order in due course.
25

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     September 18, 2019
 4                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
